UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) April 13, 2010 ASTRO-MED, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) COMMISSION FILE NUMBER0-13200 RHODE ISLAND 05-0318215 (STATEOR OTHER JURISDICTION OFINCORPORATION OR ORGANIZATION) (IRS EMPLOYER IDENTIFICATIONNUMBER) , WEST WARWICK, RI 02893 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE) (401-828-4000) (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) ITEM 4.01.CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT. (a)On April 13, 2010, the Audit Committee of the Board of Directors of Astro-Med, Inc. (the “Company”) dismissed the Company’s independent auditors, Grant Thornton LLP (“GT”). During the two most recent fiscal years of the Company ended January 31, 2010 and 2009, and the subsequent interim period through April 13, 2010 (the date of dismissal), there were no disagreements between the Company and GT on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to GT’s satisfaction, would have caused GT to make reference to the subject matter of the disagreement in connection with its reports; and there were no reportable events described under Item 304(a)(1)(v) of Regulation S-K. The audit reports of GT on the consolidated financial statements of the Company as of and for the fiscal years ended January 31, 2010 and 2009 did not contain any adverse opinion or disclaimers of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles. During the two most recent fiscal years of the Company ended January 31, 2010 and 2009 and the subsequent interim period through April 13, 2010 (the date of dismissal), the Company did not consult any other firms regarding any of the matters or events set forth in Item 304(a)(2)(i) and (ii) of Regulation S-K. The Company provided GT with a draft of the foregoing disclosure and GT has provided a letter addressed to the Commission stating whether it agrees with the statements made by the Company herein and, if not, stating the respects in which it does not agree.A copy of such letter, dated April 19, 2010, is attached as Exhibit 16.1 hereto. (b)On April 19, 2010, following the approval of its Audit Committee, the Company engaged the services of Ernst & Young LLP (“EY”) as its principal accountant to audit the Company's financial statements.EY will audit the financial statements of the Company for the fiscal year ending January 31, 2011. During the two most recent fiscal years ended January 31, 2010 and 2009 or any subsequent interim period prior to EY’s engagement, the Company did not consult with EY regarding any of the matters or events set forth in Item 304(a)(2)(i) and (ii) of Regulation S-K. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit No.Exhibit 16.1Letter of Grant Thornton LLP to the U.S. Securities and Exchange Commission dated April 19, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ASTRO-MED, INC. Date: April 19, 2010 By: /s/ Joseph P. O'Connell Joseph P. O’Connell Senior Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit No.Exhibit 16.1Letter of Grant Thornton LLP to the U.S. Securities and Exchange Commission dated April 19, 2010
